DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response filed on January 19, 2021 is acknowledged.
Claims 1-20 were pending. Claims 1-2, 5-10, 14-17 and 19-20, together with new claims 21-23 are being examined on the merits. Claim 3-4, 11-13 and 18 are canceled.

Response to Arguments
Applicant’s arguments filed November 18, 2020 have been fully considered.

The following objections and rejections are withdrawn in view of the current 
amendments to the claims or drawings, or the cancellation of claims that were subject to the objections or rejections:

	Objections to the Drawings
	Objections to claim 1 and 5
	Rejection of claims 1-13 and 15-17 under 35 USC § 101
	Rejection of claims 3-4 and 11-20 under 35 USC § 112(b), indefiniteness

Rejection of claims 1-2 and 5-10 under 35 USC § 103 over Lo in view of Li
	Rejection of claims 13 and 15-16 under 35 USC § 103 over Lo in view of Li, Yahya-Graison and Lowe, and evidenced by GenBank Accession Nos. NM_001286789.2 and NG_052982.1
	Rejection of claims 13 and 17 under 35 USC § 103 over Lo in view of Li, Wilcox and Lowe, and evidenced by GenBank Accession No. NG_011777.1

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-10, 14-17 and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 

Independent claim 1 has been amended to recite wherein the control gene comprises one or more of SEQ ID NOs: 1 through 4, and wherein the target gene comprises one or more of SEQ ID NOs: 5 and 6. Claim 1 also recites calculating a ratio of target gene to control gene. While the specification describes using SEQ ID NOs: 1 through 4 as target genes (pp. 7-8, para. 28), it does not also describe using SEQ ID NOs: 1 through 4 as control genes. In addition, the specification describes using SEQ ID NOs: 5 and 6 as control genes (p. 8, para. 29), but does also describe using SEQ ID NOs: 5 and 6 as target genes. In addition, the specification does not describe calculating a ratio of at least one of SEQ ID NOs: 5 and 6 to at least one SEQ ID NOs: 1 through 4. As a result, the claim contains subject matter that was not described in the specification in such a way that the ordinary artisan would reasonably conclude that the inventor was in possession of the claimed invention at the time of filing, and they constitute new matter.
Claims 2, 5-10, 14-17 and 19-23 depend directly or indirectly from claim 1 and consequently incorporate the new matter of claim 1.

Dependent claims 2, 5-10 and 21 further define the ratio of claim 1, or describe correlations between the ratios and various medical conditions. These further constitute new matter for the same reasons as the ratio calculation step in claim 1 contains new matter.

and target genes. Similarly dependent claims 19-20 recite amplifying SEQ ID NOs: 5 and 6, respectively, as control genes. Therefore, each of claims 19-20 is directed to, in part, using some or all of SEQ ID NOs: 5 and 6 as target genes and control genes. Since the specification does not describe such subject matter, the ordinary artisan would reasonably conclude that the inventor was not in possession of the claimed invention at the time of filing, and they constitute new matter.

Dependent claims 22-23 additionally require the control gene to comprise all of SEQ ID NOs: 1 through 4, and the target gene to comprise both SEQ ID NOs: 5 and 6, respectively. These further constitute new matter for the same reasons as claim 1 contains new matter.


Claims 1-2, 5-10, 14-17 and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) should be considered. These factors are:
The breadth of the claims,
The nature of the invention, 
The state of the prior art,
The level of one of ordinary skill in the art,
The level of predictability in the art, 
The amount of direction provided by the inventor,
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Each of these will be discussed in turn below.

Nature of the Invention and the Breadth of the Claims
The invention of independent claim 1 is directed to methods of preparing a DNA fraction from a pregnant human female useful for analyzing chromosomal aneuploidy in a fetus comprising extracting DNA from a sample and performing digital PCR on control genes comprising SEQ ID NOs: 1 through 4 and target genes comprising SEQ ID NOs: 5 and 6, and calculating a target: control ratio. Claims 2, 5-10 and 21 further define the ratio of claim 1, or describe correlations between the ratios and various medical conditions. Claims 22-23 

The State of the Prior Art
	The prior art, which was made of record and discussed in the Non-Final Office Action mailed October 16, 2020, teaches preparing a DNA fraction from a pregnant human female useful for analyzing chromosomal aneuploidy in a fetus comprising extracting DNA from a sample and performing digital PCR on control genes and target genes, and calculating a target: control ratio. However, the prior art does not teach using any of SEQ ID NOs: 1 through 4 as control genes, or using any of SEQ ID NOs: 5 and 6 as target genes.
Level of One of Ordinary Skill in the Art 
	One of ordinary skill in the art would have the knowledge equivalent to a graduate-level degree in molecular biology.
Level of Predictability	
	The art teaches methods of determining chromosomal dosage using digital PCR to measuring and calculate ratios of target genes to control genes, where the target genes are associated with chromosomal aneuploidy, while the control genes are on reference chromosomes not involved in aneuploidies (e.g., Lo, US Patent App. Pub. No. 2011/0039724, cited in the Non-Final Office Action mailed October 16, 2020). However, there do not appear to be any teachings in the either the prior art or the instant specification in which control genes, 
	Therefore, there appears to be little to no understanding in the art about how to use such ratios to determine if a fetus is normal or has an aneuploidy, and consequently, the level of predictability in the art is low.
Amount of Direction Provided by Inventor and Existence of Working Examples
The specification does not describe embodiments nor provide working examples of calculating ratios and making aneuploidy determinations using any of SEQ ID NOs: 1 through 4 as control genes, or using any of SEQ ID NOs: 5 and 6 as target genes.
Quantity of Experimentation Needed to Make or Use the Invention Based on the Content of the Disclosure
	Since the specification does not teach ratios for making aneuploidy determinations using any of SEQ ID NOs: 1 through 4 as control genes, or using any of SEQ ID NOs: 5 and 6 as target genes, the ordinary artisan would have to determine, at least, how to make aneuploidy determinations using control genes that are located on chromosomes associated with aneuploidies, and with target genes that are located on chromosomes not involved in aneuploidies.
	For the above reasons, one of ordinary skill in the art would not be able to make and use the claimed invention without undue experimentation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Indefiniteness rejections
Claims 1-2, 5-10, 14-17 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites calculating “a ratio” of target gene to control gene, wherein the target 
gene comprises one or more of SEQ ID NO: 5 and SEQ ID NO: 6, and wherein the control gene comprises one or more of SEQ ID NOs: 1 through 4. In addition, claim 22 requires using all four of SEQ ID NOs: 1 through 4 in the calculation, while claim 23 requires both of SEQ ID NOs: 5 and 6. It is not clear how “a ratio” (i.e., one ratio) is calculated when more than one control gene is used and/or when one or more target gene is used. For example, if both of SEQ ID NOs: 1 and 2 are used as the control and both of SEQ ID NOs: 5 and 6 are used as the target, it is not clear how one ratio would be calculated from these four values. Would the values of SEQ ID NOs: 1 and 2 be averaged, and the values of SEQ ID NOs: 5 and 6 averaged, and then one ratio calculated? In the alternative, would individual ratios be calculated with every possible 

Claims 2, 5-10, 14-17 and 19-23 depend directly or indirectly from claim 1 and consequently incorporate the indefiniteness issues of claim 1.

Claims 14-17 recite amplifying SEQ ID NOs: 1 through 4, respectively, as target genes. Since each of claims 14-17 incorporate the subject matter of claim 1, each of claims 14-17 is directed to, in part, using some or all of SEQ ID NOs: 1 through 4 as control genes and target genes. Similarly dependent claims 19-20 recite amplifying SEQ ID NOs: 5 and 6, respectively, as control genes. Therefore, each of claims 19-20 is directed to, in part, using some or all of SEQ ID NOs: 5 and 6 as target genes and control genes. It is not clear how each of SEQ ID NOs: 1 through 4 would be used simultaneously as both control genes and target genes, and, similarly it is not clear how each of SEQ IS NOs: 5 and 6 would be used simultaneously as target genes and control genes. Consequently, claims 14-17 and 19-20 are indefinite.

Lack of antecedent basis rejections
Claim 14 recites the limitation "the target gene comprising the nucleotide sequence of SEQ ID NO: 1" in ll. 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 14 depends, does not describe a target gene comprising SEQ ID NO: 1. Claims 15-17 contain similar language to claim 14, and are consequently also rejected. 

Claim 19 recites the limitation "the control gene comprising the nucleotide sequence of SEQ ID NO: 5" in ll. 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 19 depends, does not describe a control gene comprising SEQ ID NO: 5. Claim 20 contains similar language to claim 19, and is consequently also rejected. 

Conclusion

Claims 1-2, 5-10, 14-17 and 19-23 are pending, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637